DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This action is responsive to application filed July 6, 2020.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
2.	Claims 2-21 are rejected on the ground of nonstatutory double patenting over claims 1-20 of U.S. Patent No. 10,705,194 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
Claims 1-20 of patent # 10,705,194 contain every element of claims 2-21 of the instant application and as such anticipate claims 2-21 of the instant application.

“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 . 

Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 10 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
The terms "highest value" and “lowest value” in claims 10 and 21 are relative terms which renders the claim indefinite.  The terms "highest value" and “lowest value” in claims 10 and 21 are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claims 2-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 2, 7 and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “receiving sensor data”, “determining a subset of data”, “determining a first value”, “determining a second value”, “determining a difference” and “determining the difference meets or exceeds a threshold”.
The recited limitations above are a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “plurality of sensors” in claim 1; “system”, “one or more processors”, “one or more non-transitory computer readable medium” in claim 7; “one or more processors”, “one or more non-transitory computer readable medium” in claim 17, nothing in the claim element precludes the steps from practically being performed in the mind. For example, “receiving” and  “determining” steps  in the context of this claim encompasses the user to manually determine a values 
This judicial exception is not integrated into a practical application. In particular, the claims only recite the additional elements- “plurality of sensors”,  “system”, “one or more processors”, “one or more non-transitory computer readable medium” to perform the above recited steps. The computer elements recited at a high-level of generality (generic computer elements performing a generic computer function of receiving information and determining/comparing values) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements recited do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the computer elements to perform the steps of claims 2, 7 and 17 amount to no more than mere instructions to apply the exception using a generic computer component cannot provide an inventive concept. 
The limitations of the dependent claims 3-6, 8-16 and 18-21 further describe the identified abstract idea. None of the dependent claims when taken separately in combination with each dependent claims parent claim overcome the above analysis and are therefore similarly rejected as being ineligible.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 2-5, 7-8, 10-13, 16-17 and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goetting DE 10 2007 008798 (translation).
	As to claims 2, 7 and 17, Goetting teaches a method, system and medium comprising: 
receiving sensor data of an environment from a plurality of sensors disposed about a vehicle (see para. 14, data from multiple sensors are received); 
determining, as region data, a subset of data of the sensor data associated with a region of the environment proximate the vehicle (see para. 8, 13-14, 30, area in front of the vehicle is checked using multiple sensors);  
determining a first value based at least in part on a first subset of the region data, the first subset captured by a first sensor of the plurality of sensors (see para. 14, 16 
determining a second value based at least in part on a second subset of the region data, the second subset captured by at least a second sensor of the plurality of sensors (see para. 14, 16 and 30); 
determining a difference between the first value and the second value; and determining that the difference meets or exceeds a threshold (see para. 14, 16 and 30).
As to claims 3, 13 and 20, Goetting teaches the method of claims 2 and 7, further comprising: generating, based at least in part on the difference meeting or exceeding the threshold, an indication that the first sensor is miscalibrated; generating, based at least in part on the indication, a trajectory; and controlling, based at least in part on the trajectory, the vehicle (see para. 16, vehicle may be stopped in response to the detection).
	As to claim 4, Goetting teaches the method of claim 2, further comprising: receiving segmentation information associated with the sensor data; and determining, based at least in part on the segmentation information, that the region is associated with a ground surface of the environment (see para. 27).
As to claim 5, Goetting teaches the method of claim 2, further comprising determining that the first subset of the region data meets or exceeds a threshold number of data values (see para. 14, 16 and 30).
As to claim 8, Goetting teaches the system of claim 7, wherein: the sensor data represents data captured by three or more sensors, and at least one of the first value or the second value comprises an average height dimension value (see para. 13 and 26).

As to claims 10 and 21, Goetting teaches the system of claims 7 and 17, wherein the instructions further cause the system to: determine, for the first subset of the region data, a highest value; determine, for the first subset of the region data, a lowest value; determine a value difference between the highest value and the lowest value; determine that the value difference is less than or equal to a value threshold; and determine, based at least in part on the value difference being less than or equal to the value threshold, that the region data is associated with a flat surface (see para. 8 and 18).
As to claim 11, Goetting teaches the system of claim 7, wherein the instructions further cause the system to: receive segmentation information associated with the sensor data; and determine, based at least in part on the segmentation information, that the region data is associated with to a ground surface (see para. 8 and 12).
As to claim 12, Goetting teaches the system of claim 7, wherein the instructions further cause the system to determine that the first subset of the region data meets or exceeds a threshold number of data values (see para. 8 and 16).
As to claim 16, Goetting teaches the system of claim 7, wherein the instructions further cause the system to determine that the region data is associated with a flat surface (see para. 8 and 16).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Goetting.
As to claims 6 and 9, Goetting teaches a method, system and medium comprising: 
receiving sensor data of an environment from a plurality of sensors disposed about a vehicle (see para. 14, data from multiple sensors are received); 
determining, as region data, a subset of data of the sensor data associated with a region of the environment proximate the vehicle (see para. 8, 13-14, 30, area in front of the vehicle is checked using multiple sensors);  
determining a first value based at least in part on a first subset of the region data, the first subset captured by a first sensor of the plurality of sensors (see para. 14, 16 
determining a second value based at least in part on a second subset of the region data, the second subset captured by at least a second sensor of the plurality of sensors (see para. 14, 16 and 30); 
determining a difference between the first value and the second value; and determining that the difference meets or exceeds a threshold (see para. 14, 16 and 30).
	Goetting does not teach determining a third value based at least in part on a third subset of the region data; determining a fourth value based at least in part on a fourth subset of the region data; determining a second difference between the third value and the fourth value; determining that the second difference meets or exceeds the threshold; and generating an indication that the second sensor is miscalibrated. It would have been obvious for one of the ordinary skill in the art at the effective filing date of the application to determine a third and fourth value and determine a second difference as a design choice “duplication of parts” (see MPEP 2144.04, In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)). Motivation to do so comes from the knowledge well known in the art that doing so would achieve the same end result which is to identify a miscalibrated sensor.
7.	Claim 19 is are rejected under 35 U.S.C. 103 as being unpatentable over Goetting in view of Nestico et al., U.S. Patent Application Publication No. 2010/0250051 (referred to hereafter as Nestico).

receiving sensor data of an environment from a plurality of sensors disposed about a vehicle (see para. 14, data from multiple sensors are received); 
	Goetting does not explicitly teach disabling, based at least in part on an indication that the first sensor is miscalibrated, the first sensor of the plurality of sensors, wherein disabling the first sensor comprises indicating a subset of the plurality of sensors as active sensors.However, Nestico teaches disabling, based at least in part on an indication that the first sensor is miscalibrated, the first sensor of the plurality of sensors, wherein disabling the first sensor comprises indicating a subset of the plurality of sensors as active sensors (see para. 27).
	It would have been obvious for one of the ordinary skill in the art at the effective filing date of the application to disable input from a defective sensor in Goetting. Motivation to do so comes from the teachings of Nestico and the knowledge well known in the art that disabling input from defective sensors are relying on input from functioning sensors to control an autonomous vehicle would prevent collisions make the vehicle safer to drive. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUSSEIN A EL CHANTI whose telephone number is (571)272-3999.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUSSEIN ELCHANTI/Primary Examiner, Art Unit 3663